DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 04/15/2020. 

Claims 1-20 are presenting for examination.  Claims 1, 8, and 15 are independent Claims. 

Information Disclosure Statement



2. 	The Applicant’s Information Disclosure Statement (filed 06/09/2020)  has been received, entered into the record, and considered. 

Drawings



3.	The drawings filed 04/15/2020  are accepted by the examiner.

Specification

4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate). Appropriate correction is required.  

Double Patenting


5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10671852 B2.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 10671852  contain every element of claims 1-20 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A .  
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Current Application
1. A computer-implemented method, comprising: 
















receiving, from a user, a search query identifying an object; 



classifying frames of a video using one or more detectors configured to, for each frame of the video, process the frame and output a confidence score indicating a likelihood that the identified object is present within the frame; 




modifying a progress bar interface element to highlight locations within the progress bar interface element that correspond to the first set of video segments and that correspond to the second set of video segments.

2. The method of claim 1, wherein the one or more detectors comprise a plurality of detectors, and wherein the confidence score associated with the frame classified by the plurality of detectors comprises an average of confidence scores outputted by the plurality of detectors in response to processing the frame. 


3. The method of claim 1, wherein each video segment in the first set of video segments and the second set of video segments comprises at least a threshold number of consecutive frames. 

4. The method of claim 1, wherein an average confidence score of the set of consecutive frames of a video segment in the first set of video segments is greater than the first threshold confidence score, and wherein at least one confidence score 

5. The method of claim 1, wherein the progress bar interface element comprises a first color, and wherein modifying the progress bar interface element comprises displaying the highlighted locations within the progress bar that correspond to the first set of video segments in a second color different from the first color, and displaying the highlighted locations within the progress bar that correspond to the second set of video segments in a third color different from the first and second colors. 

6. The method of claim 1, wherein the first threshold confidence score and the second threshold confidence score are received from the user. 


7. The method of claim 1, further comprising: monitoring a displayed frame of the video during playback of the video; and providing the confidence score associated with the displayed frame for display.


US 10671852
1. A computer-implemented method, comprising:

receiving, from a user, a selection of a video for playback; 

generating a user interface for playing the selected video, the user interface including a progress bar interface element, wherein each location within the progress bar interface element corresponds to a frame of the selected video; 

providing the generated user interface to a client device associated with the user for display; 

receiving, from the user, a request to search the selected video for a selected object; 


classifying frames of the video using one or more detectors configured to, for each frame of the video, process the frame and output a confidence score indicating a likelihood that the selected object is present within the frame; 




modifying the displayed progress bar interface element to highlight locations within the progress bar interface element that correspond to the first set of video segments and that correspond to the second set of video segments. 


2. The method of claim 1, wherein the one or more detectors comprise a plurality of detectors, and wherein the confidence score associated with the frame classified by the plurality of detectors comprises an average of confidence scores outputted by the plurality of detectors in response to processing the frame. 
 
3. The method of claim 1, wherein each set of consecutive frames of each video segment comprises at least a minimum threshold number of frames. 
 
4. The method of claim 1, wherein an average confidence score of the set of consecutive frames of a video segment in the first set of video segments is greater than the first threshold confidence score, and wherein at least one confidence score 

5. The method of claim 1, wherein the displayed progress bar interface element comprises a first color, and wherein modifying the displayed progress bar interface element comprises displaying the highlighted locations within the progress bar that correspond to the first set of video segments in a second color different from the first color, and displaying the highlighted locations within the progress bar that correspond to the second set of video segments in a third color different from the first and second colors. 
6. The method of claim 1, wherein the user interface includes a second user interface element configured to receive the first threshold confidence score and the second threshold confidence score from the user. 
 7. The method of claim 1, wherein the user interface includes a second user interface element configured to display a confidence score associated with a displayed frame, further comprising: monitoring a displayed frame of the selected video during playback of the selected video; and providing the confidence score associated with the displayed frame for display by the second user interface element. 







As to Claims 8-14:
Refer to the Claims 1- 7 above, respectively, for rejections. Claims 8-14 are the same as Claims 1-7, except Claims 8-14 are medium Claims and Claims 1-7 are method Claims. 

As to Claims 15-20:
Refer to the Claims 1-6 above, respectively, for rejections. Claims 15-20 are the same as Claims 1- 6, except Claims 15-20 are system Claims and Claims 1- 6 are method Claims. 

 
	Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Shetty et. al. (US 20160070962 A1) in view of Rankine (US 20150106856 A1) and further in view of Tsai  et al. (US 20160335499 A1).

As to Claim 1:
Shetty teaches a computer-implemented method (the Abstract), comprising: 

receiving, from a user, a search query identifying an object (presents representative frames from a video to a user in a preview of the video … the frame includes a particular type of object ("lion") or an action ("hunt"); para. 0006); 

classifying frames of a video using one or more detectors configured to, for each frame of the video, process the frame (the video segmentation module 122 analyzes the visual and audio features of the frames in the video … applies the classifier to frames of the video to determine whether each frame is a shot boundary; para. 0038-0041) and output a confidence score indicating a likelihood that the identified object is present within the frame (output a likelihood that the frame is relevant to or depicts a particular semantic concept. For example, a semantic classifier for the semantic concept "dog" determines a likelihood that the frame contains the semantic concept "dog." The likelihood may be determined within a range, for example between 0 and 1. This likelihood that the frame contains the semantic concept is stored as a semantic feature of the frame; para 0036, 0042, and 0043); 

identifying a first set of video segments and a second set of video segments based on the classification (para.0035-0041).

Shetty does not specifically teach, Rankine teaches modifying a progress bar interface element to highlight locations within the progress bar interface element that correspond to the first set of video segments and that correspond to the second set of video segments (paragraphs 0012, 0059, 0060 and 0073).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shetty with Rankin because it would have provided the enhanced capability for allowing users to interact with information about the integrated products in a state having minimal distractions (the interactive screen state), or to actively view the integrated product content (the product scrollbar state).

The combination of Shetty with Rankin does not specifically teach, Tsai teaches each video segment in the first set of video segments comprising a set of consecutive frames associated with confidence scores greater than a first threshold confidence score and each video segment in the second set of video segments comprising a set of consecutive frames associated with confidence scores greater than a second threshold confidence score (paragraphs 0028-0034).



As to Claim 2:
The combination of Shetty and Rankin does not specifically teach, Tsai teaches the one or more detectors comprise a plurality of detectors, and wherein the confidence score associated with the frame classified by the plurality of detectors comprises an average of confidence scores outputted by the plurality of detectors in response to processing the frame (paragraphs 0031-0035).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Tsai with Shetty as modified by Rankin because it would have provided the enhanced capability for temporally segmenting a video based on analysis of entities identified in the video frames of the video.
As to Claim 3:
Shetty teaches each video segment in the first set of video segments and the second set of video segments comprises at least a threshold number of consecutive frames (paragraphs 0040-0042).As to Claim 4:
(paragraphs 0031-0034), and wherein at least one confidence score associated with a frame of the set of consecutive frames of the video segment is below the first threshold confidence score (paragraphs 0023 and 0028-0030). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Tsai with Shetty as modified by Rankin because it would have provided the enhanced capability for temporally segmenting a video based on analysis of entities identified in the video frames of the video.
As to Claim 6:
The combination of Shetty and Rankin does not specifically teach, Tsai teaches the first threshold confidence score and the second threshold confidence score are received from the user (paragraphs 0023, 0025, and 0028-0031).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Tsai with Shetty as modified by Rankin because it would have provided the enhanced capability for temporally segmenting a video based on analysis of entities identified in the video frames of the video.
As to Claim 7:
 (paragraphs 0005, 0023, and 0028-0030).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Tsai with Shetty as modified by Rankin because it would have provided the enhanced capability for temporally segmenting a video based on analysis of entities identified in the video frames of the video.

As to Claims 8-11, 13, and 14:
Refer to the Claims 1-4, 6, and 7 above, respectively, for rejections. Claims 8-11, 13, and 14 are the same as Claims 1-4, 6, and 7, except Claims 8-11, 13, and 14 are medium Claims and Claims 1-4, 6, and 7 are method Claims. 

As to Claims 15-18 and 20:
Refer to the Claims 1-4 and 6 above, respectively, for rejections. Claims 15-18 and 20 are the same as Claims 1-4 and 6, except Claims 15-18 and 20 are system Claims and Claims 1-4, 6, and 7 are method Claims. 

Allowable Subject Matter

7.	Claims  5, 12,  and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the nonstatutory double patenting rejection detailed above.

Conclusion


8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

	Contact information

9.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176